                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 19-21148-CV-SCOLA/TORRES


BRYAN BOIGRIS,

       Plaintiff/Counter-Defendant,

v.

EWC P&T, LLC,

       Defendant/Counter-Plaintiff.

_____________________________________/

            ORDER ON DEFENDANT/COUNTER-PLAINTIFF’S
     MOTION TO STRIKE AFFIRMATIVE DEFENSES TO COUNTERCLAIM

       On September 16, 2019, Defendant/Counter-Plaintiff EWC P&T, LLC

(“Defendant” or “EWC”) filed a Motion to Strike certain affirmative defenses asserted

by Plaintiff/Counter-Defendant BRYAN BOIGRIS (“Plaintiff” or “Boigris”) contained

within his Amended Answer to the EWC’s Counterclaim. [D.E. 24]. The Honorable

Judge Robert N. Scola referred that Motion to the undersigned on the same day of its

filing. [D.E. 25]. Boigris responded in opposition to the Motion on September 30, 2019,

and Defendant’s Reply followed on October 7. [D.E. 27, 30]. As such, the Motion is

now fully-briefed and ripe for disposition, and following our review of the arguments

asserted in the briefing materials and the governing legal authorities, we hereby

ORDER that EWC’s Motion be GRANTED.
                                 I.   BACKGROUND

      Boigris filed this action to appeal a final order issued by the United States

Patent and Trademark Office (“USPTO”) denying Plaintiff’s application to register

three trademarks. [D.E. 1]. According to the Complaint, Plaintiff hoped to sell

cosmetic beauty products through third-party websites using three different names

for product lines: “Reveal Me,” “Smooth Me,” and “Renew Me.” He sought trademark

protection for these three marks with the USPTO. Defendant filed a Consolidated

Notice of Opposition to the registration of the marks, arguing that Plaintiff’s

application with the USPTO failed to establish that he possessed a bona fide intent

to use each in commerce. The USPTO agreed with Defendant and sustained EWC’s

opposition to the application, denying Plaintiff’s request for trademark protection for

the product lines at issue.

      Plaintiff filed a Complaint on March 25, 2019, asking that declaratory relief be

entered in his favor and that this Court reverse the USPTO’s decision. EWC

answered the Complaint on July 8, 2019 and asserted a counterclaim against Boigris

for alleged violations of the Anti-Cybersquatting Consumer Protection Act and

Florida’s Deceptive and Unfair Trade Practices Act (Counts III and IV). The

counterclaim also seeks declaratory relief affirming the USPTO’s decision to deny the

application (Counts I and II).

      Plaintiff answered EWC’s counterclaim on August 1, 2019, and amended his

Answer three weeks later. [D.E. 14, 18]. The Amended Answer asserted two

affirmative defenses to Defendant’s counterclaim, which read as follows:




                                          2
      I.     First Amended Affirmative Defense

      Counter-Plaintiff’s claims should be barred by the doctrine of unclean
      hands.

      II.    Second Amended Affirmative Defense

      Counter-Plaintiff is barred from recovery insofar as Counter-Defendant
      acted at all times in good faith.

[D.E. 18].

      Defendant now moves to strike these affirmative defenses, arguing that each

is conclusory and lacks factual specificity required by the Federal Rules of Civil

Procedure. [D.E. 24]. Plaintiff opposes the Motion, arguing that the Complaint

contains sufficient factual allegations to support each of the affirmative defenses

asserted. [D.E. 27]. We disagree, and find that the defenses run afoul of the

particularity requirements mandated by Rule 8 of the Federal Rules of Civil

Procedure. For this reason, the Motion will be granted.

                                 II.    ANALYSIS

      An affirmative defense “admits to the complaint, but avoids liability, wholly or

partly, by new allegations of excuse, justification, or other negating matters.” Adams

v. Jumpstart Wireless Corp., 294 F.R.D. 668, 671 (S.D. Fla. 2013). The purpose of an

affirmative defense is to give the opposing party notice of an issue to allow it to

prepare to litigate the issue raised. Losada v. Norwegian (Bahamas) Ltd., 296 F.R.D.

688, 691 (S.D. Fla. 2013) (citing Hassan v. United States Postal Service, 842 F.2d 260,

263 (11th Cir. 1998)). Rule 12 permits a court to strike an insufficient affirmative

defense, Fed. R. Civ. P. 12(f), but doing so is considered a drastic remedy that courts




                                          3
generally disfavor. Electronic Comm. Tech., LLC v. Clever Athletics Co., LLC, 221 F.

Supp. 3d 1366, 1367 (S.D. Fla. 2016).

      There currently exists a split in authority as to whether affirmative defenses

should be subject to the plausibility standard set forth and expounded upon by the

Supreme Court in Twombly and Iqbal. See Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009). We are of the view that affirmative

defenses must be held to the same pleading scrutiny imposed by Rule 8’s “plausibility”

standard, and routinely require that a party allege additional facts to support its

affirmative defenses. Cano v. South Florida Donuts, Inc., 2010 WL 326052, at *1 (S.D.

Fla. Jan. 21, 2010); see also Amerikooler, LLC v. Americooler, Inc., 2018 WL 6523503,

at *1 (S.D. Fla. July 5, 2018) (“Indeed, several of our own recent decisions on the issue

make clear our view that affirmative defenses must be held to the same pleading

scrutiny imposed by Rule 8’s plausibility standard.”). Thus, affirmative defenses must

articulate enough facts to raise a plausible right to relief on the assumption that the

facts asserted in the affirmative defense are true, Twombly, 550 U.S. at 555-56, and

“bare bones conclusory allegations” will be deemed insufficient. Losada, 296 F.R.D.

at 690.

      We will grant the Motion because the two challenged affirmative defenses are

“bare-bones,” conclusory statements that fail to allege facts supporting each defense.

With regard to the first affirmative defense, the doctrine of unclean hands applies

when a party seeking equitable relief has committed an unconscionable act

immediately related to the equity the party seeks in respect to the litigation. Regions




                                           4
Bank v. Old Jupiter, LLC, 2010 WL 5148467, at *5 (citing Highmark, Inc. v. UPMC

Health Plan, Inc., 276 F.3d 160, 174 (3d Cir. 2001)). To assert an unclean hands

defense, Boigris must demonstrate that EWC’s wrongdoing is directly related to the

claim against which it is asserted and that Boigris has been personally injured by

Defendant’s conduct. Calloway v. Partners Nat. Health Plans, 986 F.2d 446, 450-51

(11th Cir. 1993).

       In this case, Plaintiff’s amended answer fails to allege any facts that would

support the defense that EWC acted with unclean hands. We are left guessing as to

what “unconscionable act” supports the doctrine’s applicability here or how Boigris

suffered injury as a result. While Rule 8 does not require surgical specificity, a

plaintiff must plead sufficient factual conduct “that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678. Plaintiff fails to do so, and the affirmative defense must therefore be

stricken.

       The same holds true for the second affirmative defense. Boigris alleges that he

acted in good faith at all times during the application process and prior to filing suit;

yet we are unable to determine how or why this is the case, because the defense is

devoid of any factual support for such a claim. If he wishes to assert such a defense,

then, he must provide this Court with something more than his amended answer now

includes. 1



1      Alternatively, if the good faith defense merely seeks to challenge the Plaintiff’s
lack of intent, such a defense would be tantamount to a denial – not an affirmative
defense. See Losada, 296 F.R.D. at 691 (“When an affirmative defense is mislabeled


                                           5
                               III.   CONCLUSION

      For these reasons, we hereby ORDER that Defendant/Counter-Plaintiff’s

Motion be GRANTED, albeit without prejudice. Should he wish to do so, Plaintiff

may file a Second Amended Answer that pleads each defense with the factual

specificity necessary to comply with this Order. Any amended filing must be made

within ten (10) days of this Order.

      DONE AND ORDERED in Chambers at Miami, Florida this 24th day of

October, 2019.

                                             /s/ Edwin G. Torres
                                             EDWIN G. TORRES
                                             United States Magistrate Judge




and is more properly a denial, the Court should not strike the claim but should treat
it as a specific denial.”).


                                         6
